Appeal from an order of the Supreme Court (Doran, J.), entered February 20, 1990 in Schenectady County, which, inter alia, partially granted the motion of defendants Nissan Motor Corporation in U.S.A. and Nissan Motor Company, Ltd. for a protective order.
Supreme Court properly vacated the notices to take depositions of employees of defendant Nissan Motor Company, Ltd. in New York except as to allow plaintiff to examine the employees in Japan where they were located (see, Ascona Cie., Anstalt v Horn, 32 AD2d 755). The court also properly determined that any such examinations would be at plaintiff’s own expense (see, Bosurgi v Chemical Bank N. Y. Trust Co., 30 AD2d 950). Finally, the application for the protective order was done in a timely manner (see, CPLR 3103).
Order affirmed, with costs. Kane, J. P., Mikoll, Yesawich, Jr., Levine and Mercure, JJ., concur.